LEMMON, Justice,
concurring.
The psychological examination by an expert chosen by the prosecutor (not appointed by the court) was undertaken for the purpose of establishing the validity and reliability of the child victim’s description of the incidents. The examiner reported that the child gave “a reliable and accurate account” of the events.
I agree that the child victim cannot be forced against her will to undergo a second psychological examination requested by the defendant. Nevertheless, the expert evidence of the psychological examination, if admissible at all, probably should be excluded under these circumstances in which the prosecutor has had the opportunity of choosing an expert to bolster the prosecuting witnesses’ credibility after the defendant has been deprived of the same opportunity.